Appeal from a judgment of the County Court of Tioga County (Sgueglia, J.), rendered January 26, 2004, convicting defendant upon his plea of guilty of the crime of driving while intoxicated and bail jumping in the second degree.
In satisfaction of two indictments, defendant pleaded guilty to driving while intoxicated and bail jumping in the second degree and was sentenced to five years of probation and one year in jail, respectively. On appeal, defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record, we agree. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Mercure, J.P., Crew III, Carpinello, Mugglin and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.